Citation Nr: 0312070	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased evaluation for rhinoplasty 
and septoplasty for deviated nasal septum, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic left 
knee pain, status post medial meniscectomy with arthritic 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1998 by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated November 22, 2000, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in January 2002, upon a motion by the 
Secretary of Veterans Affairs, which was not opposed by the 
veteran-appellant, vacated the Board's decision of November 
22, 2000, and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000.


REMAND

In September 2002, the veteran's representative submitted to 
the Board a report by B. S., MD, a private physician who 
evaluated the veteran's orthopedic complaints.  In a January 
2003 letter, the representative stated that the veteran did 
not waive initial consideration of this evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(a) 
(2002).  Therefore, this case must be remanded to the RO for 
consideration of Dr. B. S.'s report and readjudication of the 
veteran's claims.

In addition, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002). ; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002).

In a January 2003 letter, the Board notified the veteran of 
the evidence which would be needed to substantiate his claims 
and that he should obtain and submit such evidence if he was 
able to do so.  However, in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), 
which authorized the Board "to provide the notice required 
by 38 U.S.C. [§] 5103(a)" was invalid.  As matters stand, 
the record has a procedural defect in the notice required 
under the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must also remand this case to the RO 
in order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should review the report of Dr. B. S submitted 
in support of the appeal and then readjudicate the 
veteran's claims.
2.	If the decision remains adverse to the veteran, he and 
his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto, which should include a 
notification of the evidence which the veteran would 
need to submit to substantiate his claims on appeal.  
The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




